                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         ABINGDON DIVISION

 UNITED STATES OF AMERICA                 )
                                          )
                                          )
 v.                                       )         Case No. 1:19cr00047
                                          )               ORDER
 NANCY DEGOLLADO, et al.,                 )
     Defendants                           )
                                          )


       This matter came before the undersigned on the motions for discovery filed
 on behalf of the defendants, Shannon Nicole Chapman, David Wayne Sexton,
 Michael Scott Dear and Shannon Marie Wilmoth, (Docket Item Nos. 88, 89, 95,
 119, 121, 123, 125, 127), (“Motions”). Upon consideration of the Motions, it is
 ORDERED as follows:


       1.    The Motions will be considered a request by the defendants for
 disclosures pursuant to Federal Rules of Criminal Procedure Rule 16(a). The
 United States Attorney's Office shall confer with defense counsel and arrange a
 date by no later than January 6, 2020, on which defense counsel may inspect and
 copy the materials described in Federal Rules of Criminal Procedure 16(a)(1). Note
 should be taken of the defendants’ disclosure obligations under Fed. R. Crim. P.
 16(b), and such disclosures should be made by no later than January 13, 2020;
       2.    Defense counsel may make an electronic copy of any materials
 provided by the Government to be given to the appropriate person at the facility
 holding the defendants for use to allow the defendants to view these materials
                                        -1-




Case 1:19-cr-00047-JPJ-PMS Document 131 Filed 11/15/19 Page 1 of 2 Pageid#: 188
 while supervised in a secure location (i.e., warden’s office or counselor’s office).
 These materials may not be given directly to the defendants, may not be
 downloaded in any form or printed by the defendants. The defendants are advised
 that violation of this Order may result, in addition to other potential penalties, in
 the defendants being required to show cause why the defendants should not be held
 in contempt of court. Defense counsel must retrieve the electronic copy of these
 materials at the conclusion of the case and delete or destroy the electronic copy of
 these materials.
       3.      To the extent that the defendants seek disclosure of material described
 in Brady v. Maryland, 373 U.S. 83 (1963), and related cases, including United
 States v. Giglio, 405 U.S. 150 (1972) (impeachment evidence), the government's
 obligations to produce these materials in a timely manner exist regardless of any
 specific direction by the court, see United States v. Holmes, 722 F.2d 37, 41 (4th
 Cir. 1983);
       4.      Insofar as the defendants seek notice of the Government’s intention to
 use evidence at trial pursuant to Federal Rules of Evidence Rule 404(b). the
 Government shall provide such notice at least 30 days prior to the defendants’ final
 pretrial conference’ and
       5.      Otherwise than as set forth herein, the Motions are DENIED.

                                        ENTER:        November 15, 2019.



                                        /s/   Pamela Meade Sargent
                                              UNITED STATES MAGISTRATE JUDGE

                                          -2-




Case 1:19-cr-00047-JPJ-PMS Document 131 Filed 11/15/19 Page 2 of 2 Pageid#: 189
